Case 2:19-cv-02188-DSF-MRW Document 198 Filed 12/23/19 Page 1 of 3 Page ID #:4299




   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10                       WESTERN DIVISION – LOS ANGELES
  11 SECURITIES AND EXCHANGE                     Case No. CV 19−02188−DSF (MRWx)
  12 COMMISSION,                                 Hon. Dale S. Fischer
  13                                             ORDER GRANTING APPLICATION
                      Plaintiff,
  14                                             FOR LEAVE TO FILE UNDER SEAL
                      v.                         MOTION OF RECEIVER FOR
  15                                             ORDER APPROVING
  16 DIRECT LENDING INVESTMENTS                  CONFIDENTIAL SETTLEMENT
     LLC,                                        WITH INVESTMENT M PARTIES
  17                                             AND RELATED RELIEF
  18                 Defendant.                  [DOCKET NO. 189]
  19
  20
  21
  22        The Court, having reviewed and considered the Application for Leave to File
  23 Under Seal the Motion by Receiver for Order Approving Confidential Settlement with
  24 Investment M Parties and Related Relief filed by Bradley D. Sharp [Dkt No. 189], the
  25 Court-appointed permanent receiver (the “Receiver”) for the estate of defendant Direct
  26 Lending Investments LLC (“DLI”), and Direct Lending Income Fund, L.P., Direct
  27 Lending Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, and
  28 DLI Assets Bravo, LLC and their successors, subsidiaries and affiliated entities

                                            1
Case 2:19-cv-02188-DSF-MRW Document 198 Filed 12/23/19 Page 2 of 3 Page ID #:4300




   1 (collectively, the “Receivership Entities”), as well as the other pleadings and papers
   2 on file in this case, and finding compelling reasons exist that warrant sealing 1) Motion
   3 of Receiver for Order: (1) Approving Confidential Settlement with Investment M
   4 Parties, Releases and Discounted Satisfaction of Debt; (2) Authorizing Payment of
   5 Fees to Raymond James & Associates, Inc.; and (3) Approving Form and Limitation
   6 of Notice Under Local Civil Rule 66-7 and Proposed Sealing Application; (b) the
   7 Memorandum of Points and Authorities in Support of Motion of Receiver for Order:
   8 (1) Approving Confidential Settlement with Investment M Parties, Releases and
   9 Discounted Satisfaction of Debt; (2) Authorizing Payment of Fees to Raymond James
  10 & Associates, Inc.; and (3) Approving Form and Limitation of Notice Under Local
  11 Civil Rule 66-7 and Proposed Sealing Application; (c) the Declaration of Bradley D.
  12 Sharp in Support of Motion of Receiver for Order: (1) Approving Confidential
  13 Settlement with Investment M Parties, Releases and Discounted Satisfaction of Debt;
  14 (2) Authorizing Payment of Fees to Raymond James & Associates, Inc.; and (3)
  15 Approving Form and Limitation of Notice Under Local Civil Rule 66-7 and Proposed
  16 Sealing Application; (d) the [Proposed] Order Granting Motion of Receiver for Order:
  17 (1) Approving Confidential Settlement with Investment M Parties, Releases and
  18 Discounted Satisfaction of Debt; (2) Authorizing Payment of Fees to Raymond James
  19 & Associates, Inc.; and (3) Approving Form and Limitation of Notice Under Local
  20 Civil Rule 66-7 and Proposed Sealing Application (collectively the “Investment M
  21 Settlement Motion”) and the Supplemental Declaration of Bradley D. Sharp in support
  22 of the Investment M Settlement Motion anticipated to be filed on December 20, 2019,
  23 based on the confidential, sensitive, business, and competitive information contained
  24 therein,
  25         THE COURT ORDERS that the following pleadings and papers shall be filed
  26 under seal and remain under seal until further order of the Court:
  27       1.      Motion of Receiver for Order: Motion of Receiver for Order: (1)
  28 Approving Confidential Settlement with Investment M Parties, Releases and

                                             2
Case 2:19-cv-02188-DSF-MRW Document 198 Filed 12/23/19 Page 3 of 3 Page ID #:4301




   1 Discounted Satisfaction of Debt; (2) Authorizing Payment of Fees to Raymond James
   2 & Associates, Inc.; and (3) Approving Form and Limitation of Notice Under Local
   3 Civil Rule 66-7 and Proposed Sealing Application;
   4        2.    Memorandum of Points and Authorities in Support of Motion of Receiver
   5 for Order: Motion of Receiver for Order: (1) Approving Confidential Settlement with
   6 Investment M Parties, Releases and Discounted Satisfaction of Debt; (2) Authorizing
   7 Payment of Fees to Raymond James & Associates, Inc.; and (3) Approving Form and
   8 Limitation of Notice Under Local Civil Rule 66-7 and Proposed Sealing Application;
   9        3.    Declaration of Bradley D. Sharp in Support of Motion of Receiver for
  10 Order: Motion of Receiver for Order: (1) Approving Confidential Settlement with
  11 Investment M Parties, Releases and Discounted Satisfaction of Debt; (2) Authorizing
  12 Payment of Fees to Raymond James & Associates, Inc.; and (3) Approving Form and
  13 Limitation of Notice Under Local Civil Rule 66-7 and Proposed Sealing Application;
  14        4.    [Proposed] Order Granting Motion of Receiver for Order: (1) Approving
  15 Confidential Settlement with Investment M Parties, Releases and Discounted
  16 Satisfaction of Debt; (2) Authorizing Payment of Fees to Raymond James &
  17 Associates, Inc.; and (3) Approving Form and Limitation of Notice Under Local Civil
  18 Rule 66-7 and Proposed Sealing Application;
  19        5.    Supplemental Declaration of Bradley D. Sharp in Support of Motion of
  20 Receiver for Order: (1) Approving Confidential Settlement with Investment M Parties,
  21 Releases and Discounted Satisfaction of Debt; (2) Authorizing Payment of Fees to
  22 Raymond James & Associates, Inc.; and (3) Approving Form and Limitation of Notice
  23 Under Local Civil Rule 66-7 and Proposed Sealing Application.
  24        IT IS SO ORDERED.
  25   DATED: December 23, 2019
  26
                                           Honorable Dale S. Fischer
  27                                       UNITED STATES DISTRICT JUDGE
  28

                                           3
